DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 January 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 14, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 13 and 14, there is no antecedent basis for the term “the film seal” (singular) as claim 12 from which the claims ultimately depend recites there to be “two film seals (plural).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
    obviousness or nonobviousness.

Claims 12 – 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Marina US 2012/0183657.
Regarding claim 12, Marina discloses a beverage ingredient cartridge which comprises a film seal (2166) and an opening mechanism comprising only two flaps disposed above the film seal (2154).  Teeth are disposed on each flap extending toward 
Claim 12 now further recites the beverage ingredient cartridge would have two ingredient chambers, two film seals, each sealing one of the two ingredient chambers and only two flaps disposed above the two film seals, teeth disposed on each flap extending toward the two film seals and configured to simultaneously pierce the two film seals and to simultaneously tear the two film seals.  As clearly seen in in figure 35A Marina clearly discloses that the beverage ingredient cartridge would have two ingredient chambers.  Regarding the two ingredient chambers having two film seals each sealing one of the two ingredient chambers where the teeth disposed on each flap would extend toward the two film seals and be capable of simultaneously piercing and simultaneously tearing the two film seals, Marina discloses the beverage ingredient would also have two chambers (half pods 1450A and 1450B) which would be combined to form the cartridge (paragraph [0090]).  Each of said two chambers would each require their own film seal and when combined with the flap and teeth assembly disclosed by Marina it is seen that rotation of said flaps about their respective axis of rotation the two film seals would obviously be torn simultaneously.
Regarding claim 13, Marina discloses the flaps are rotatable into an open position and the teeth of said flaps tear an opening through the film seal when moved to the open position (fig. 35A – 35D).
Regarding claim 14, once it was known to tear open said film by the teeth located on the flaps when said flaps are moved to the open position it is not seen that patentability would be predicated on the particular total area of the film torn open.  Limitations relating to the area of the film are not seen to be sufficient to patentably distinguish over the prior art.  The mere scaling up of a prior art opening capable of being scaled up with respect to the area torn, if such were the case, would not establish patentability in a claim to an old film so torn.  Where the only difference between the prior art and the claims was a recitation of relative dimensions of a tear of film in the claimed cartridge and a cartridge having the claimed relative opening dimensions when 
Regarding claim 16, Marina discloses the opening mechanism would be capable of tearing through both the first ingredient chamber film and the second ingredient chamber film simultaneously under force applied to the cap (fig. 35A – 35D).
Claims 1, 2, 5 – 11, 17 – 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Marina US 2012/018657 in view of Woolf et al. US 2012/0298532.
Regarding claims 1 and 17, Marina discloses a beverage ingredient cartridge (2150) which cartridge comprises a body (2152) defining a first ingredient chamber (2180), wherein the first ingredient chamber has an opening at an upper end of the body and an ingredient chamber film (foil retainer 2166) extends over the opening and seals the first ingredient chamber.  A cap (2154) defines a second-ingredient chamber, the cap comprises an opening mechanism (piercing portion), and the opening mechanism defines an upper side of the second ingredient chamber.  An ingredient chamber film (foil retainer 2166) defines a lower side of the second-ingredient chamber and is secured to the cap (paragraph [0053] and fig. 3C and 3D).  The opening mechanism comprises two flaps hingedly connected to an upper rim of the cap, each of the flaps has teeth extending into the second ingredient chamber, and the flaps are rotatably movable from a closed position to an open position.  In the closed position, the flaps together form a flat circular shape and seal an upper side of the second ingredient 
Claims 1 and 17 can be construed as differing from Marina in the film being both a first ingredient chamber film and a second ingredient chamber film and/or when in the closed position the flaps together form a flat circular shape.  Woolf discloses, when connected, a body defining a first ingredient chamber (outer vessel wall 1) which has a first ingredient chamber film (frangible seal 20) and a cap (additive chamber 2) defining a second ingredient chamber which cap has an opening mechanism (piercing device 10) defining an upper side of the second ingredient chamber and a second ingredient chamber film (frangible seal 26) defining a lower side of the second ingredient chamber (paragraph [0808] and fig. 17).  Both Marina and Woolf are employing a mechanism comprising teeth to open a beverage ingredient cartridge having first and second ingredient chambers for the art recognized as well as applicant’s intended function, which is to allow a user to create their own beverage as desired at the point of use.  To therefore modify Marina to employ first and second ingredient chamber films as taught by Woolf would have been an obvious matter of choice and/or design to the ordinarily skilled artisan.  
In the event that applicant would deign to say that Marina does not disclose that when the flaps are in the closed position said flaps together form a flat circular shape Marina clearly discloses an opening mechanism which has two flaps that when in the 
Claim 1 now further recites the first ingredient chamber film and the second ingredient film are attached together.  Marina discloses the beverage ingredient would also have two chambers (half pods 1450A and 1450B) which would be combined to form the cartridge (paragraph [0090]).  Each of said two chambers would each require their own film seal and when combined that is to say when the first ingredient chamber and the second ingredients chambers would attached together to form the cartridge the first ingredient chamber film and the second ingredient chamber film would necessarily be attached together.
Further regarding claims 2 and 17, Marina in view of Woolf discloses the body, first ingredient chamber film, cap, and second ingredient chamber film may be made from polyethylene (“657, paragraph [0057]) further specifying the use of polyethylene terephthalate for the cartridge assembly (‘657, paragraph [0059]) (‘532, paragraph [0073]) making it obvious to the ordinarily skilled artisan that the body, first ingredient chamber film, cap, and second ingredient chamber film would be formed entirely therefrom.  
Regarding claims 5 and 6, Marina discloses that the ingredient chamber film would be a laminated film attached together to form a laminated structure sealed together with a sealing polymer, such as polyethylene and/or a sealing coating, which would obviously be an adhesive (paragraph [0122]).
Regarding claims 7 and 8, Marina discloses an interface between the flaps in the closed position is curved in the shape of an “S” (fig. 3B, reference sign 166G).
Regarding claim 9, Marina discloses that when the flaps are in the open position, and the teeth have torn through both the second-ingredient-chamber film and the first ingredient chamber film, both the second ingredient chamber and the first ingredient chamber are open to the exterior of the beverage ingredient cartridge through an opening previously closed by the flaps (fig. 35D).
Regarding claim 10, Marina discloses that the flaps are rotatably movable from the closed position to the open position upon a force applied centrally and normal to an outer surface of the closed flaps (fig. 35A – 35D).
Regarding claims 11 and 19, Marina discloses there would be a liquid beverage ingredient (syrup) disposed within the first ingredient chamber and a solid beverage ingredient (powder, granules) disposed within the second ingredient chamber (paragraph [0133]).
Regarding claim 18, Marina discloses the opening mechanism would be capable of tearing through both the first ingredient chamber film and the second ingredient chamber film simultaneously under force applied to the cap (fig. 35A – 35D).
Regarding claim 21, Marina in view of Woolf disclose the first ingredient chamber film (20) would be secured to an annular rim of the body and the second ingredient chamber film (26) would be secured to a sealing rim of the cap (see Woolf, paragraph [0808] and fig. 17).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Marina US 2012/018657 in view of Woolf et al. US 2012/0298532 in view of Bösl US 5,836,468.
Claim 20 differs from Marina in view of Woolf in the cap having a tamper detection system, comprising: tabs hingedly connected to the cap and disposed radially 
Bösl discloses a tamper detection system which comprises tabs hingedly connected to the cap and disposed radially around an opening of the cap opposite the top of the cap, wherein each tab is connected to its adjacent tabs at weakened portions (4)(fig. 1), and wherein a force applied to a tab causes the tab to separate from its adjacent tabs and rotate about its hinge (fig. 5) (col. 3, paragraph 3, col. 6, paragraph 10, and col 7, paragraph 1).  Bösl is employing an improved tamper detection system where a force applied to a tab causes the tab to separate from its adjacent tabs and rotate about its hinge for the art recognized as well as applicant’s intended function which is to reliably and obviously display that said cap had been opened.  To therefore modify Marina in view of Woolf and employ the improved tamper detection system of Bösl would have been an obvious matter of choice and/or design.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 5 – 14, and 16 – 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 – 11, 14 – 17, and 20 of U.S. Patent No. 9,708,109 in view of Woolf et al, US 2012/0298532.
The differences between claims 9 – 11, 14 – 17, and 20 of U.S. Patent No. 9,708,109 and claims 1, 2, 5 – 14, 16 - 21 presently under examination is the first and second ingredient chambers having a first ingredient chamber film and a second ingredient chamber film respectively, the employment of said first and second ingredient chamber films which would be obvious in view of Woolf as fully and completely set forth above in the rejections of the claims.
Response to Arguments
Applicant's arguments filed 14 January 2021 have been fully and carefully considered but they are not found persuasive.
Regarding claim 1 and the rejections over Marina in view of Woolf applicant urges that Marina in view of Woolf does not disclose the use of a first ingredient chamber film and second ingredient chamber film.  This urging is not deemed persuasive and is fully disclosed in the rejections above in that Marina discloses the use of two separate chambers which would necessarily require each chamber to have a separate film which when the capsule would be formed from the first and second ingredient chambers would be attached one to the other.
Similarly with respect to the rejections of claim 12 the applicant urges that should the rejections be made over Marina in view of Woolf applicant urges that the recited teeth would not simultaneously tear the films of a first and second ingredient chamber.  This urging is not found persuasive.
First it is noted that the rejections of claim 12 have been made over Marina alone and not in combination with Woolf.  Further as set forth in the rejections above Marina discloses the use of two separate chambers which would necessarily require each chamber to have a separate film which when the capsule would be formed from the first and second ingredient chambers would be attached one to the other and thus be simultaneously pierced.
Regarding claim 17 applicant urges Marina in view of Woolf would not lead the ordinarily skilled artisan to construct each of the body, first-ingredient-chamber film, cap, and second-ingredient-chamber film entirely of polyethylene terephthalate.  This urging is not deemed persuasive.
First it is seen that applicant appears to be urging the references separately when the rejection has been made over the combination of references.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Further applicant urges that there would be no teaching, suggestion, or motivation to combine Marina and Woolf.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Further, once it was known that multiple, if not all, parts of the capsule could be formed from a lengthy list of polymers such as those disclosed by Woolf in paragraph [0073] which includes polyethylene terephthalate it is not seen that patentability would be predicated of the particular polymer one would choose to employ.  Reading a list and selecting a known polymer to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.  Selection of a known plastic to make a container of a type made of plastics prior to the invention would have been obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAIM A SMITH whose telephone number is (571)270-7369.  The examiner can normally be reached on Monday-Thursday 09:00-18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to please telephone the Examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/C.S./
Chaim SmithExaminer, Art Unit 1792                                                                                                                                                                                                        12 February 2021


/VIREN A THAKUR/Primary Examiner, Art Unit 1792